EXHIBIT 10.2b Supplemental Agreement Between THE UNITED ILLUMINATING COMPANY And LOCAL 470-1 OF THE UTILITY WORKERS UNION OF AMERICA, AFL-CIO May 16, 2011 TABLE OF CONTENTS Section or Exhibit Description Page No. l. Introduction 1 2. Rates of Pay 1 3. Overtime 3 4. Holidays 6 5. Vacations 7 6. Sick Leave, Funeral Leave, and Leave of Absence 8 7. Health Insurance 9 8. Pension Plan, KSOP, and Disability Benefits 12 9. Bidding on Full-Time Occupational Classifications 13 Management 13 Union Dues 14 Grievance Procedure 14 l3. Duration 14 Exhibit One Dues Deduction Authorization Form for Part-Time Employees 16 Exhibit Two Occupational Classifications & Hourly Rates of Pay for Part-Time Employees 17 Exhibit Three: Seniority Rules for Part-Time Employees 19 SUPPLEMENTAL AGREEMENT PART-TIME EMPLOYEES (As Amended Through May 16, 2017) The United Illuminating Company, hereinafter referred to as the "Company,” and Local 470-l Utility Workers Union of America, AFL-CIO, hereinafter referred to as the "Union,” agree as follows: l. Introduction (a)Any employee who regularly works less than forty hours per week is deemed to be a part-time employee. (b)The Company will not hire part-time employees with the intention of reducing promotional opportunities of full-time employees.The Company will not utilize a part-time employee to do work outside of the regularly scheduled workweek of a full-time employee in the same occupational classification, where such full-time employee is available for work. (c)Each part-time employee may be promoted once and once only to the next higher labor grade. (d)The term “part-time employees” as used in this Supplemental Agreement shall refer only to part-time employees of the Company for whom the Union is the collective bargaining representative.The use of a masculine pronoun in this Supplemental Agreement shall be deemed to include the masculine and feminine gender. (e)Determination of whether part-time employees have met the requirement of the term “worked at least 1,000 hours” or “1,000 hours of service,” as used in various sections of this Supplemental Agreement, will be made by calculating all hours paid, not unpaid time off, during the specified period. 2. Rates of Pay (a)Part-time employees shall be paid an hourly rate no less than the minimum rate for their labor grade, as set forth in the collective bargaining agreement (the “Agreement”) between the parties hereto dated May 16, 2011, and any successive agreements. (b)Part-time employees will be entitled to consideration for increases in pay in accordance with the terms of the Agreement between the parties. (c)Prior to employment on a regular basis, a new part-time employee will normally be required to serve a probationary period that shall not exceed six months and that ordinarily will not exceed three months. (d)When part-time employees are required to work on Sunday, they shall receive an additional $6.05 ($6.20 effective May 16, 2012; $6.35 effective May 16, 2013; $6.50 effective May 16, 2014. $6.65 effective May 16, 2015; and $6.80 effective May 16, 2016) for each hour worked, and such additional amount shall be deemed to be a part of such employees' regular hourly rate for that day. (e)The regular hourly rate for all part-time employees in occupational classifications designated as bilingual shall be increased by seventy-five cents (eighty cents effective May 16, 2012; eighty-five cents effective May 16 2013; ninety cents effective May 16, 2014; ninety-five cents effective May 16, 2015; and $1.00 effective May 16, 2016) for each hour paid. (f)When a supervisor expressly assigns a part-time employee temporarily, except for training purposes, to work in a higher classification (including overtime hours), the employee shall receive temporary assignment pay equal to the maximum hourly rate of pay in effect for the assigned higher classification (in accordance with Exhibit I, Schedule A of the Agreement) for each hour worked on temporary assignment.When a supervisor expressly assigns a part-time employee temporarily, except for training purposes, to work in a management position (including overtime hours), the employee’s regular hourly rate shall be increased $3.50 per hour for each hour worked on temporary assignment. Supervision will assign the qualified and available most senior part-time employee, based on Classification Seniority, to a temporary assignment in a higher classification or supervisory position. Temporary assignment to a management trainer position will be at the discretion of Management, after consultation with Union leadership, to select the most qualified senior part-time employee to train others. No temporary assignment of more than thirty-five hours per week shall continue more than six months, except in unusual circumstances, such as an assignment to a project of limited duration or an assignment caused by sickness, injury, or leave of absence.If temporary assignment exceeds thirty-five hours per week for more than six months for other than unusual circumstances listed above, the Company either shall declare a vacancy in the higher classification or shall cease the use of temporary assignment in excess of twenty-four hours per week for that classification for a six-month period. As soon as possible after the first of each month, the Company shall furnish the Union with a list of those part-time employees temporarily assigned to a higher occupational classification. Supplemental Agreement of May 16, 2011 2 (g)As shown in attached Exhibit Two, the rates of pay for the listed part-time Occupational Classifications will be increased as follows: (1)Effective May 15, 2011:3.0% General Increase (2)Effective May 13, 2012:3.0 % General Increase (3)Effective May 19, 2013:3.0 % General Increase (4)Effective May 18, 2014:3.3 % General Increase (5)Effective May 17, 2015:3.3 % General Increase (6)Effective May 15, 2016:3.3 % General Increase 3. Overtime (a)For part-time employees whose regular daily schedule is eight hours or less, one and one-half times the regular hourly rate shall be paid for hours worked in excess of eight in any one day or in excess of forty in any one week, but such overtime rates of pay shall not be applied more than once to any particular hour worked. (b)For work outside of and not contiguous to the regular schedule of hours, the Company will either provide a meal or pay a meal allowance of $12.15 ($12.45 effective May 16, 2012; $12.75 effective May 16, 2013; $13.05 effective May 16, 2014; $13.35 effective May 16, 2015; $13.65 effective May 16, 2016) for the first two consecutive hours of such work assigned with less than twelve hours' notice, and an additional meal or meal allowance of $12.15 ($12.45 effective May 16, 2012; $12.75 effective May 16, 2013; $13.05 effective May 16, 2014; $13.35 effective May 16, 2015; $13.65 effective May 16, 2016) for every five consecutive hours of such work thereafter. (c)For work outside of and not contiguous to the regular schedule of hours, the Company will either provide a meal or pay a meal allowance of $12.15 ($12.45 effective May 16, 2012; $12.75 effective May 16, 2013; $13.05 effective May 16, 2014; $13.35 effective May 16, 2015; $13.65 effective May 16, 2016) for the first ten consecutive hours of work assigned with at least twelve hours' notice, and an additional meal or meal allowance of $12.15 ($12.45 effective May 16, 2012; $12.75 effective May 16, 2013; $13.05 effective May 16, 2014; $13.35 effective May 16, 2015; $13.65 effective May 16, 2016) for every five consecutive hours of such work thereafter. (d)For work contiguous to the regular daily schedule of hours, the Company will either provide a meal or pay a meal allowance of $12.15 ($12.45 effective May 16, 2012; $12.75 effective May 16, 2013; $13.05 effective May 16, 2014; $13.35 effective May 16, 2015; $13.65 effective May 16, 2016) for the first two additional hours of work (provided the employee has worked at least ten consecutive hours) and an additional meal or meal allowance of $12.15 ($12.45 effective May 16, 2012; $12.75 effective May 16, 2013; $13.05 effective May 16, 2014; $13.35 effective May 16, 2015; $13.65 effective May 16, 2016) for every five consecutive hours of work thereafter. Supplemental Agreement of May 16, 2011 3 (e)One-half hour paid meal time will be provided to any part-time employee who is entitled to a meal or a meal allowance under subsections (b) – (d) and who works at least two hours, either outside of and not contiguous to the regular schedule of hours, or outside of and contiguous to the regular daily schedule of hours. (f)Part-time employees required to report for work outside of and not contiguous to their regularly scheduled work week shall receive a minimum payment equivalent to two and one-quarter times their regular hourly rate.Employees called in to work before the beginning of their regular work day and who are required to stop work two hours or less immediately preceding their regular work day or who are called in to work two hours or less immediately following their regular work day shall receive compensation in such cases based upon continuous time from the beginning of the overtime period until their regular starting time and from the end of their regular work day to the time the employee finally stops work, but in no event less than two and one-quarter times their regular hourly rate.Such paid, not worked continuous time will be included in qualifying employees for being in an "extended work period," as defined in subsection (h). Employees called in to work outside of and not contiguous to their regularly scheduled work week and who are required to stop work two hours or less immediately preceding their being called in again to work outside of and not contiguous to their regular work day shall receive compensation in such cases at one and one-half times employees’ regular hourly rate based upon continuous time from the end of one overtime period to the beginning of the next overtime period.Such paid, not worked continuous time will be included in qualifying employees for being in an "extended work period," as defined in subsection (h). The Company shall continue to assign overtime work as far in advance as is practicable.If an overtime work assignment, which is outside of and not contiguous to employees' regularly scheduled work week, is canceled by less than twelve hours' notice to the employees prior to the start of the work, they shall receive one hours' pay at their regular hourly rate. (g)When part-time employees, not having at least four hours' notice, are required to work within the eight-hour period that immediately precedes their regular daily schedule, they shall be entitled to a rest period at the beginning of their regular daily schedule of hours equal to the number of hours worked within the preceding eight-hour period, up to five hours maximum, with pay at their regular hourly rate.The Company may permit employees to take their rest period at any time during their regular daily schedule of hours.If employees are required to work during all or part of such rest period, they shall receive additional pay for those hours worked, at their regular hourly rate.The provisions of this section shall be in place of and not cumulative with the provisions of subsections (f) and (h), provided, however, the employees may choose to be paid in accordance with subsection (f) instead of in accordance with the provisions of this subsection, but they may not be paid under both subsections, and any hours worked within the preceding Supplemental Agreement of May 16, 2011 4 eight-hour period, which are the basis for any claim for compensation under this subsection, shall not be deemed to be hours worked for the purpose of subsection (h). When part-time employees, having at least four hours notice, are required to work within the four-hour period that is between four and eight hours before the start of their regular daily schedule, they shall be entitled to a rest period during their regular daily schedule equal to the number of hours worked during the specified four-hour period, up to a maximum of two and one-half hours.If employees continue working up to the start of their regular daily schedule, they shall take their rest period at the end of their regular daily schedule.In such cases, employees will not be eligible for overtime work until five hours have elapsed from the start of their rest period.If employees do not work up to the start of their regular daily schedule, they shall take the rest period at the beginning of their regular daily schedule.The provisions of this section shall be in place of and not cumulative with the provisions of subsections (f) and (h), provided, however, the employees may choose to be paid in accordance with subsection (f) instead of in accordance with the provisions of this subsection, but they may not be paid under both subsections, and any hours worked within the preceding four-hour period, which are the basis for any claim for compensation under this subsection, shall not be deemed to be hours worked for the purpose of subsection (h). (h)Part-time employees required to work for an "extended work period,” as hereinafter defined, shall during such period be entitled to additional pay, as hereinafter specified, in addition to being paid at their regular hourly rate for all hours worked during such period.By definition, employees shall be deemed to be in an "extended work period" as of any moment if, but only if, they worked at least sixteen hours during the twenty hours immediately preceding such moment.The additional pay for such period shall be determined as follows: (l) For such of the first eight hours of such extended work period, they shall be paid additional pay at their regular hourly rate. For all hours worked during such extended work period after the first eight hours thereof, they shall be paid additional pay at one and one-half times their regular hourly rate.For all hours worked during such extended work period after the first eight hours thereof that fall within their regular daily schedule of hours, they shall be paid additional pay at one-half times their regular hourly rate.Hours qualifying for payment under the provision of this subsection (h) (2) shall not be deemed to be hours worked for the purposes of computing overtime payable under the provisions of section 3 [except that such of those hours as fall within their regularly scheduled work week shall be counted in determining the forty hours referred to in subsection 3 (a)] or for the purpose of determining premium pay for holiday hours worked under the provisions of Section 4. Supplemental Agreement of May 16, 2011 5 In addition, upon the completion of any extended work period, part-time employees shall be entitled to a rest period of five hours immediately following such extended work period and shall be paid at their regular hourly rate for such of said five hours as fall within their regular daily schedule of hours.For the purposes of this paragraph, the regular daily schedule of hours shall be deemed to apply on regular days off, holidays, and vacation days. Employees who work up to an extended work period by virtue of having worked exactly sixteen hours during the immediately preceding twenty hours shall be entitled to a rest period of five hours beginning at the completion of the sixteenth hour of work.They shall be paid at their regular hourly rate for such of said five hours as fall within their regular daily schedule of hours.For the purposes of this paragraph, the regular daily schedule of hours shall be deemed to apply on regular days off, holidays, and vacation days. 4.Holidays (a)The following shall be deemed to be holidays and the word "holiday" as used herein shall refer only to such holidays: New Year's Day Labor Day Martin Luther King's Day Columbus Day Washington's Birthday Veterans Day Good Friday Thanksgiving Day Memorial Day Friday after Thanksgiving Independence Day
